In this last quarter of the twentieth century, 
the world is beset by upheavals which bode no 
good. We are seeing a major deployment of arms, 
to such an extent that a wise man of Africa 
rightly said that today the weapons of death are 
greater than those employed to ensure the 
survival of humanity. Palestinian and Lebanese 
peoples have been massacred by Israel, and the 
racist	regime in South Africa constitutes a 
continuing challenge to humanity at large, 
committing ever-increasing acts of arrogance and 
destruction against the front-line States. One's 
thoughts turn naturally to this painful question 
for the universal conscience: is there still hope 
of speaking of peace in a world of hatred?
180.	As you are aware, Sir, you have acceded 
to the post of President of the thirty-seventh 
session of the Assembly at a critical moment for 
humanity. The United Nations was created to 
maintain and strengthen world peace, but today 
that peace is threatened more than ever. Thus we 
fully understand the complexity of your task. 
Your country, Hungary, has more than once 
experienced the complexity of events; therefore 
we are confident that your out-standing qualities 
as a seasoned diplomat, combined with your 
experience, drawn from the age-old history of 
your country, are assets that will enable you to 
guide our work, by calming passions, and creating 
the calm atmosphere essential to our 
deliberations. It is therefore, my agreeable duty 
to extend to you, both in my personal capacity 
and on behalf of the delegation of Togo, my 
heartfelt congratulations on your election to the 
presidency of the thirty-seventh session of the 
Assembly.
181.	Your predecessor, Mr. President, did not 
have an easy task. With rare distinction, he rose 
above the general confusion and took a high 
stance in presiding over the deliberations, both 
those of the thirty-sixth session and those of 
the special session held during the course of his 
mandate. We extend to him our heartfelt 
congratulations.
182.	We have all benefited from the unflagging 
concern of the Secretary-General, who, throughout 
almost a year in office, has been an able 
helmsman, a year in which our ship has crossed 
some storm- tossed seas. In his report he 
highlighted with characteristic sincerity the 
causes of those storms which threatened the 
existence of our States and our Organization. He 
deserves all our congratulations and thanks.
183.	The key word which describes the 
international political situation this year is 
"storm". Can we still talk of peace when daily 
life is beset by war, assassination, kidnapping 
and persecution? One cannot ask that question 
without anguish, without despairing of the future 
for peace in the world.
184.	Without being an evangelist, one has a 
clear impression that most of the conditions 
listed in the Apocalypse are now present. Not a 
day goes by without the teleprinters clattering 
out dispatches announcing the cold-blooded murder 
of innocent bystanders, or the explosion of a 
bomb which has destroyed apartment buildings at 
dawn while everyone was asleep or raids by racist 
Powers to destroy the already fragile economic 
infrastructures of developing countries, or the 
outbreak of what is in fact war in this or that 
country; the list is very long.
185.	Invariably we return to the same 
question: should we despair of the world at this 
tumultuous end of the twentieth century? In other 
words, is the peace so necessary to the union and 
solidarity of peoples still possible? An 
examination of the various crises which afflict 
the world show that it is important to ask 
ourselves that agonizing question.
186.	At the international level, the world 
economic crisis has reached a stage where an 
explosion is possible at any moment. The 
developing countries, emerging from the dark 
period of decolonization, started on bold 
programmes to revitalize their eco-nomies; but 
then came the energy crisis; we still have the 
aberrant system of the unequal trade; we still 
have the absurd increase of interest rates 
leading to the constant growth of the 
indebtedness of the poor countries to others; 
then there came the problem of the continual rise 
of the dollar, so that all their debts calculated 
in that currency are now quintupled, if not 
worse. Thus the efforts that they undertook have 
been cancelled out before having had any effect 
on their standard of living, on health, or on the 
level of education of their populations, which 
remain the most deprived in the world.
187.	Even in the industrialized countries, the 
situation is no more encouraging. The crisis has 
reached unforeseen proportions. Factories have 
been closed and over 10 per cent of the 
population is unemployed,
188.	In the face of such a crisis, unless the 
world takes care we will have the bitter surprise 
of living through another 1929; that is to say, a 
world crash which will hurl countries, all 
countries, into a cataclysm leading to a system 
rejected by mankind, one possibly worse than 
nazism, which grew out of the 1929 crisis. Will 
the rich come to their senses? For in such a 
crisis none will be spared. Let us stop talking 
of aid to the third world as if it were manna. 
The rich countries, as they realize the danger of 
a generalized crisis, must now understand that a 
global policy towards the developing coun-tries 
should be their main concern today. That global 
policy must be to raise the prices of raw 
materials, to stop any deterioration in the terms 
of trade, to do away with protectionist barriers 
in order to promote the trade of the developing 
countries and to enhance industrial redeployment 
and the transfer of technology, because there can 
be no viable development without 
industrialization. In ensuring an equitable 
distribution of the riches produced by the labour 
of all humanity, the rich countries will 
guarantee their own survival. But the danger 
would be great for all if the rich want to cling 
to that selfish policy of every man for himself 
which has produced poverty next door and a flood 
of poverty-stricken people which breeds criminals 
whose main concern is certainly not to guarantee 
tranquillity and peace for other people.
189.	The industrialized world possesses the 
technology, whereas the young developing 
countries have substantial natural resources. The 
developed countries must know that it is the 
complementarity of the technology of their 
countries and the raw materials of the third 
world that will produce the balance necessary for 
peace in the world. If the rich manage to 
understand the need for this co-operation, then 
we may venture to talk of the possibilities of 
peace in the world at the end of the twentieth 
century.
190.	Unfortunately, some States continue to 
think that complementarity is synonymous with the 
subjugation of the poorest to the richest of the 
earth and do not hesitate to use force to violate 
the independence and territorial integrity of 
other States and to flout their fundamental 
freedoms, disregarding the essential principles 
governing relations among nations and causing 
situations of tension, wars and destruction of 
human lives.
191.	Thus the tragedies suffered by the 
peoples of the Middle East leave mankind 
perplexed and very often, in view of the 
absurdity of the massacres perpetrated by Israel, 
we have no traction because we do not understand. 
Indeed, about half a century ago, Hitler, on the 
basis of nazism, decided to annihilate part of 
mankind, the Jewish people. The nations of the 
entire world, to a man, rose to prevent the 
holocaust. And the Organization, through an 
historic vote, decided quite rightly that the 
Jewish people was entitled to a homeland, We fail 
to understand how today the State of Israel can 
refuse a homeland to another people, the 
Palestinian people; we cannot understand today 
how the Jewish people can have decided to 
annihilate part of mankind, the Palestinian 
people. Today, Beirut has been transformed by the 
Government of Israel into a place of 
extermination which oddly brings to mind certain 
camps where the Jewish people were literally 
massacred. Has that Government already forgotten 
the horrors of Oradour and the extermination 
perpetrated at Auschwitz? It is enough to cause 
the human conscience to despair. There Ss a 
double' standard, as has been quite rightly said 
by a famous French writer: "Depending on whether 
you are powerful or poor, the verdict of the 
court will make you white or black." The most 
elementary ethics seem not to exist for certain 
people.
192.	Togo, for its pact, in view of the 
tragedy of the Middle East, has always supported 
and continue; to support the principle of 
negotiation, so that all peoples of the region 
can have a homeland, the only condition for 
guaranteeing peace and stability in the area.
193.	From time to time Israel talks of 
negotiation, but negotiation requires several 
parties. If the side facing you is destroyed, 
then you will be the only one at the negotiating 
table and there can no longer be a question of 
negotiation.
194.	There can be no possible explanation for 
the Beirut massacres. The Israeli population 
itself no longer understands its political 
leaders. The thousands of people killed were 
civilians, women, children and the elderly. It 
cannot even be said that those who were massacred 
were combatants. The pretext of terrorism used by 
Tel Aviv can no longer be taken seriously. 
Nazism, in wanting to exterminate the Jewish 
people, succeeded only in giving that people the 
only weapon left to it: terrorism. Prime Minister 
Begin has considerable experience of that and he 
will certainly remember it. Today, the massacres 
carried out against the Palestinian people have 
compelled that people to scatter to the four 
comers of the Middle East. By thus forcing the 
Palestinian people into a Diaspora, does the 
Government of Israel not see that it alone is 
creating the conditions which force the 
Palestinian people to use the only weapon left to 
it, one used by the Jewish people to gain a place 
under the sun, namely the weapon of terrorism? It 
is regrettable that the experience of nazism did 
not serve as a lesson. The mention of nazism 
reminds us of the concentration camps and the 
cremation ovens and we believe that the peoples 
who subscribed to the Charter had once and for 
all repudiated violence and killing as ways to 
settle disputes among nations. Therefore our 
conscience is sorely troubled by the savage 
massacres of Shatila and Sabra, since Israel was 
one of those which acceded to the Charter of San 
Francisco. Therefore, the Government and people 
of Togo join their voice in the general 
condemnation of the crime of genocide and demand 
that the responsibility of its perpetrators and 
their accomplices be brought to light.
195.	In passing, we salute the memory of those 
martyrs who fell to the cowardly vengeance of 
those who believe that the Israeli invasion of 
foreign territories was the panacea for the 
problem of the Middle East, whereas the reality 
of the Palestinian fact is more than ever 
compelling.
196.	Still on the subject of the Middle East, 
we note that two events have appeared recently 
which give us a glimmer of hope, notwithstanding 
the intransigence of the Government of Israel. 
The first was the acceptance by Yasser Arafat of 
the United Nations resolutions on the problems 
of the Middle East in their entirety. At the same 
time, the majority of the Arab countries are 
moving progressively towards recognition of the 
State of Israel. These elements, curiously, 
instead of being viewed by Tel Aviv as positive 
data, were played down by them. In a process of 
belligerence we must not always want to bring 
the adversary to his knees before envisaging any 
negotiation. History is full of telling examples: 
the Allies, in 1918 as in 1945, did not demand 
that Germany change its Constitution before any 
peace negotiations took place. The Allies 
negotiated with Germany as it was and the 
fundamental law creating the Federal Republic of 
Germany, for example, was passed much later. It 
is odd to lay down as a pre-condition to any 
negotiation on the Middle East a complete 
renunciation by the protagonist of ail his 
principles, since the aim of negotiation is 
precisely to obtain reciprocal renunciations of 
positions.
197.	The second event which provides a glimmer of hope was the change in 
the attitude of the United States with regard to 
that part of the world. Its positive vote in the 
Security Council on resolution 521 (1982) on the 
Lebanon massacre represents a meaningful dynamic 
element. If these events can combine to create a 
solution to the Middle East problem, then we may 
venture to say that it is not too rash to talk of 
the possibility, however minimal, of peace in the 
Middle East, which has suffered for more than 30 
years. The Palestine Liberation Organization 
[PLO], the legitimate representative of the 
Palestinian people, in committing itself behind 
its leader Yasser Arafat to the realistic process 
of peace, will once again furnish proof of its 
maturity and acute sense of its responsibilities.
198.	Can we still speak of peace at the end of 
the twentieth century while we witness what is 
happening in South Africa and Namibia? Pretoria 
continues to defy humanity at large with 
arrogance. By its dilatory manoeuvres Pretoria is 
doing everything to hold up Namibia's 
independence. Using the impunity it enjoys, the 
Government of South Africa is bent on 
systematically destroying the already fragile 
infrastructures of the independent countries of 
southern Africa. The repeated invasions of 
Angolan territory perpetrated by the racist 
troops of South Africa, the raids against the 
territory of Mozambique and infiltrations into 
Zimbabwe, Botswana and other front-line countries 
constitute genuine acts of provocation.
199.	The experience of the independence of 
Zimbabwe where the leaders of that country, 
after a struggle to recover their freedom, 
managed to set up a multiracial regime and where 
Zimbabweans co-exist whatever the colour of their 
skin, is proof that Africa is capable in Namibia, 
too, of facing its responsibilities in 
accordance with its maturity. Therefore the fears 
that South Africa claims to have that in Namibia, 
under the direction of SWAPO, a non-democratic 
regime might be established are only a manoeuvre 
that does not fool anyone. Africa has already 
given proof of its ability to transcend ethnic 
differences. The majority of the Namibian people 
under SWAPO is resolved to follow this 
irreversible current of history to establish 
State structures designed for harmonious 
coexistence among the various social groups in 
the country. Africa fights the apartheid system 
and gives daily proof of its determination to see 
that system eliminated from the planet.
200.	It is therefore odd that it is the 
champions of apartheid who dare to voice fears 
about the possibilities of coexistence among the 
various racial groups in Namibia. This is a 
pretextóan ill-chosen one at thatówhich Pretoria 
is using to perpetuate its domination over 
Namibia. But the independence of that country is 
inevitable. Pretoria's prevarications can do 
nothing. Nothing will come of the South African 
Government's attempts to destabilize the 
front-line States. The combined efforts of 
Africa, assisted by the gracious understanding of 
the international community, will hasten 
Namibia's independence. That is why we can state 
that there is every hope that that country's 
independence will become a reality soon. But the 
sooner that independence comes the greater the 
number of human lives that will be spared.
201.	The agonizing question of whether we can 
still hope for peace in this tormented world of 
today arises when we take a look at the present 
situation in Chad. Fortunately for that country, 
we can say: yes, today peace and reconciliation 
are possible in Chad.
202.	Togo would like to express its 
satisfaction publicly that for the first time in 
17 years one can go to Chad without being greeted 
with the gun-fire and explosions of the civil 
war. The process of reconciliation has been 
started to the satisfaction of all. Since the 
which brought to the head of the State of Chad 
the new President Hissein Habre in June 1982, the 
desire of the leaders and political organizations 
in Chad has been made manifestóresolutely to 
commit themselves to a process of reconciliation 
and peace. The late lamented Ahmat Acyl, former 
Minister for Foreign Affairs of the now defunct 
Transitional Government of National Union, had 
stated that he favoured the peace and 
reconciliation process advocated by President 
Habre. He even wrote a long letter about this to 
General Gnassingbe Eyadema, as Chairman of the 
ad Hoc Committee on Chad. The brutal death of 
Ahmat Acyl did not permit him to see that 
initiative through to the end. But today the 
situation has been normalized throughout the 
territory of Chad after the whole southern part 
of Chad rallied to that effort.
203.	It is important that the international 
community at large join in the ongoing process of 
peace and reconciliation in Chad, rather than 
engaging in rearguard action based on the 
defence of unavowed interests which run counter 
to those of the people of Chad. We make an appeal 
to all States which cherish peace for them to do 
all they can to participate in this endeavour of 
national reconstruction.
204.	The Middle East and Africa are not the 
only flash-points in the world, but it would be 
rash to attempt to review all conflict situations 
which contain the seeds of a general breakdown of 
world peace. However, we should mention the 
tragedies of Afghanistan and Kampuchea where 
people have been refused the right to 
self-determination. Togo hopes nevertheless that 
the coalition Government which has just been 
established will finally bring to the people of 
Kampuchea the peace for which it hopes.
205.	At the beginning of July 1982 Togo was 
host of the Governmental Conference of the Zone 
of Africa for the Support of the Independent 
Peaceful Reunification of Korea and we reaffirm 
our solidarity with the Korean people. Our 
Government supports the pro-posals made by the 
great leader Kim 11 Sung to form the Democratic 
Confederation of Korea. It is obvious that the 
Korean people as a whole wants to see the 
reunification of the country and is opposed to 
any attempt that would lead to a perpetuation of 
the two Koreas.
206.	Finally, the Organization of African 
Unity [6Mt/] recently lived through some serious 
events which have given rise to doubts as to its 
ability to surmount the gravest crisis in its 
history. We believe that there also we can hope 
for a solution to the OAU crisis for the sake of 
the vitally needed world peace. Now combined 
eventsóand not only the problems of the Sahraoui 
Arab Republicóhave given rise to a grave crisis 
within the OAU. We are convinced that African 
wisdom will finally triumph. Were the Sahraoui 
problem the only one, the Committee on self- 
determination established by the OAU Assembly of 
Heads of State and Government could find a 
solution which would enable the nineteenth 
session of the OAU Assembly to take place.
207.	Togo is convinced that no African head of 
State wants to see the OAU break up, and that 
indeed no head of State of the international 
community wants to see the OAU break up, because 
it has shown how much it can contribute to peace 
in the world. A crisis of growth after 20 years 
is quite normal and it should not frighten us.
208.	There will always be crises in the 
international organizations. Indeed, my 
delegation endorses the analysis of the 
Secretary-General about the causes of the 
ineffectiveness of the Organization, and which 
explains the crisis we are undergoing, which has 
unfortunately already broken out in the OAU.
209.	While we accept that the present OAU 
crisis is one of growth which will enable it to 
gain further strength, we have serious doubts 
about the future of the United Nations, which has 
been in existence for almost 40 years. It is not 
normal that at this age the Organization should 
continue to see violated the fundamental 
principles to which States have freely 
subscribed. It is not normal that resolutions and 
decisions of the Organization be flouted. The 
profound upheavals in today's international life 
have arisen from these violations.
210.	It is important that all States examine 
their conscience, not only about the principles 
of the Charter but also about the scope and 
implementation of United Nations resolutions and 
decisions.
213.. My Government subscribes to the specific 
proposal contained in the Secretary-General's 
report for a meeting of the Security Council at 
the highest level to discuss the question of 
measures which might strengthen the effectiveness 
of the Organization. Togo has more than once 
shared its experience in the cause of peace, and 
has participated in several mediation meetings; 
it is convinced that the Secretary-General's 
proposal can lead to action to enhance the 
effectiveness of the Organization.
214.	This is the price to be paid for the 
maintenance of peace in the world, and we need 
that peace to build a just and equitable society. 
As General Gnassingbe Byadema, the 
President-Founder of the Togo People's Party and 
President of the Republic, has stated: "The 
Togolese people cherishes for itself and all 
nations a will for peace and progress. This peace 
must be real and must lead to the effective 
emancipation of our various nations. "That is why 
we should like to make an appeal to the 
international community to combine all its 
efforts to build a world of peace, justice and 
freedom.
